                   Case 19-11743-JTD          Doc 775        Filed 10/14/20       Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                         Chapter 11
                                          )
Pancakes & Pies, LLC.1                    )                         Case No. 19-11743 (JTD)
                                          )
                                          )
             Post-Effective Date Debtor.  )
_________________________________________ )

            NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
             TELEPHONIC HEARING ON OCTOBER 15, 2020 AT 3:00 P.M. (ET)


               AS NO MATTERS ARE GOING FORWARD, THE HEARING HAS
               BEEN CANCELLED WITH THE PERMISSION OF THE COURT.


I.        RESOLVED MATTERS:

          1.       Motion of The Coca-Cola Company and Coca-Cola North America to Require
                   Debtors’ Post-Petition Compliance with the Beverage Marketing Agreement
                   Pursuant to Section 365(d)(5) and for Allowance and Payment of Administrative
                   Expenses [Docket No. 406; filed November 5, 2019]

                   Response/Objection Deadline:              November 19, 2019 at 4:00 p.m. (ET);
                                                             extended to December 12, 2019 at 4:00 p.m.
                                                             (ET)

                   Responses/Objections Received:            None.

                   Related Documents:

                   i.     Certification of Counsel Regarding Order Approving Stipulation by and
                          Between the Post-Effective Date Debtor and the Coca-Cola Company and
                          Coca-Cola North America and Resolving (I) the Alleged Administrative
                          Expense Claim and the Related Administrative Claim Motion [D.I. 406];
                          and (II) Certain Related Matters [Docket No. 766; filed October 5, 2020]


1
  The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Amended agenda items appear in bold.


RLF1 24151169v.1
                   Case 19-11743-JTD      Doc 775       Filed 10/14/20   Page 2 of 4




                   ii.    Order Approving Stipulation by and Between the Post-Effective Date
                          Debtor and the Coca-Cola Company and Coca-Cola North America and
                          Resolving (I) the Alleged Administrative Expense Claim and the Related
                          Administrative Claim Motion [D.I. 406]; and (II) Certain Related Matters
                          [Docket No. 768; entered October 6, 2020]

                   Status: On October 6, 2020, the Court entered an order granting the relief
                           requested. Accordingly, a hearing regarding this matter is not required.

         2.        First Omnibus Motion of Debtors for an Order Authorizing Rejection of Certain
                   Contracts Nunc Pro Tunc to the Rejection Date [Docket No. 427; filed November
                   12, 2019]

                   Response/Objection Deadline:         November 19, 2019 at 4:00 p.m. (ET);
                                                        extended to December 12, 2019 at 4:00 p.m.
                                                        (ET) for The Coca-Cola Company and
                                                        Coca-Cola North America (collectively,
                                                        “Coca-Cola”)

                   Responses/Objections Received:

                   A.     Informal comments from Coca-Cola

                   Related Documents:

                   i.     Notice of Erratum Regarding Schedule 1 of the First Omnibus Motion of
                          Debtors for an Order Authorizing Rejection of Certain Contracts Nunc Pro
                          Tunc to the Rejection Date [Docket No. 429; filed November 13, 2019]

                   ii.    Omnibus Order Authorizing Rejection of Certain Contracts Nunc Pro
                          Tunc to the Rejection Date [Docket No. 452; entered November 22, 2019]

                   iii.   Certification of Counsel Regarding Order Approving Stipulation by and
                          Between the Post-Effective Date Debtor and the Coca-Cola Company and
                          Coca-Cola North America and Resolving (I) the Alleged Administrative
                          Expense Claim and the Related Administrative Claim Motion [D.I. 406];
                          and (II) Certain Related Matters [Docket No. 766; filed October 5, 2020]

                   iv.    Order Approving Stipulation by and Between the Post-Effective Date
                          Debtor and the Coca-Cola Company and Coca-Cola North America and
                          Resolving (I) the Alleged Administrative Expense Claim and the Related
                          Administrative Claim Motion [D.I. 406]; and (II) Certain Related Matters
                          [Docket No. 768; entered October 6, 2020]




                                                    2
RLF1 24151169v.1
                   Case 19-11743-JTD      Doc 775       Filed 10/14/20   Page 3 of 4




                   Status: On November 22, 2019, the Court entered an order with respect to the
                           remaining contracts in connection with this matter. On October 6, 2020,
                           the Court entered an order with respect to the Coca-Cola Company and
                           Coca-Cola North America contracts in connection with this matter.
                           Accordingly, a hearing regarding this matter is not required.

         3.        Fourth Motion of the Post-Effective Date Debtor for the Entry of an Order
                   Extending the Deadline to Object to Certain Claims [Docket No. 747; filed
                   August 31, 2020]

                   Response/Objection Deadline:         September 14, 2020 at 4:00 p.m. (ET)

                   Responses/Objections Received:       None

                   Related Documents:

                   i.     Certificate of No Objection Regarding Fourth Motion of the Post-Effective
                          Date Debtor for the Entry of an Order Extending the Deadline to Object to
                          Certain Claims [Docket No. 752; filed September 15, 2020]

                   ii.    Fourth Order Extending the Deadline to Object to Certain Claims [Docket
                          No. 753; entered September 16, 2020]

                   Status: On September 16, 2020, the Court entered an order granting the relief
                           requested. Accordingly, a hearing regarding this matter is not required.

II.      MATTER FILED UNDER CERTIFICATION:

         4.        Liquidating Trustee’s Third Omnibus Objection (Non-Substantive) to Certain
                   Claims (Duplicate, Amended, and Late Claims) [Docket No. 744; filed August 21,
                   2020]

                   Response/Objection Deadline:         September 11, 2020 at 4:00 p.m. (ET)

                   Responses/Objections Received:

                   A.     Response to Liquidating Trustee’s Third Omnibus Objection (Non-
                          Substantive) to Certain Claims (Duplicate, Amended, and Late Claims)
                          filed by City of Riverside Public Utilities [Docket No. 754; filed
                          September 16, 2020]

                   B.     Informal comments from Oracle America, Inc.

                   C.     Informal comments from ZAEIRR




                                                    3
RLF1 24151169v.1
                   Case 19-11743-JTD      Doc 775     Filed 10/14/20   Page 4 of 4




                   Related Documents:

                   i.     Notice of Submission of Proofs of Claim in Connection with the
                          Liquidating Trustee’s Third Omnibus Objection (Non-Substantive) to
                          Certain Claims (Duplicate, Amended, and Late Claims) [Docket No. 761;
                          filed October 1, 2020]

                   ii.    Certification of Counsel Regarding Liquidating Trustee’s Third Omnibus
                          Objection (Non-Substantive) to Certain Claims (Duplicate, Amended, and
                          Late Claims) [Docket No. 765; filed October 5, 2020]

                   iii.   Order Sustaining Liquidating Trustee’s Third Omnibus Objection
                          (Non-Substantive) to Certain Claims (Duplicate, Amended, and Late
                          Claims) [Docket No. 774; entered October 14, 2020]

                   Status: On October 14, 2020, the Court entered an order granting the relief
                           requested. Accordingly, a hearing regarding this matter is not
                           required.

Dated: October 14, 2020
       Wilmington, Delaware

                                           /s/ Brett M. Haywood
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           Daniel J. DeFranceschi (No. 2732)
                                           Michael J. Merchant (No. 3854)
                                           Zachary I. Shapiro (No. 5103)
                                           Brett M. Haywood (No. 6166)
                                           Megan E. Kenney (No. 6426)
                                           Sarah E. Silveira (No. 6580)
                                           One Rodney Square
                                           920 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701

                                           Counsel to the Post-Effective Date Debtor




                                                  4
RLF1 24151169v.1
